Citation Nr: 1740657	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-30 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1969 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that rating action, the RO denied service connection for diabetes mellitus, type II and peripheral neuropathy of the bilateral lower extremities.  

In May 2015, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The matters are now again before the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides while in service.  

2.  The Veteran's diabetes mellitus, type II did not manifest in service or within one year thereafter, and is not related to his active service, to include exposure to herbicides.  

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the lower extremities, for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101 (29)(B), 1110, 1112, 1113, 1116, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (a)(3), (a)(6), 3.309 (a), (e) (2016).  

2.  The criteria for entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 101 (29)(B), 1110, 1112, 1113, 1116, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), (a)(6), 3.309(a), (e), 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by letters dated in September 2010, October 2010, December 2010 and May 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with a VA examination in June 2016.  As discussed in more detail below, the VA examination included a review of the Veteran's service, post-service history, clinical findings, and diagnoses.  The findings were supported by a medical rationale.  The examinations are adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ attempted to confirm the Veteran's alleged herbicide exposure on a factual basis.  In December 2010 and December 2015, the Veteran was requested to provide herbicide exposure details and evidence.  No response was received from the Veteran.   Nonetheless, responses received from the Joint Services Records Research Center (JSRRC) in December 2010, were negative for any herbicide exposure to the Veteran.  Additionally, a March 2011 Department of Veterans Affairs Memorandum of Formal Findings on the Unavailability to Verify In-Country Vietnam Service and a March 2016 Addendum To Formal Findings Memorandum also issued negative findings.  

In its May 2015 remand, the Board directed the RO to obtain any outstanding medical records relevant to the appeal and to clarify the whereabouts of the USS America (CVA-66) during the period of September 12, 1969, to February 18, 1973.  The RO was to then readjudicate the claims on appeal.  There has therefore been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A. Diabetes Mellitus

The Veteran contends in his March 2016 Report of General Information that his diabetes mellitus was incurred from his exposure to herbicide agents during active service.  Specifically, the Veteran contends that he was exposed to herbicides while on a two-day rest and relaxation (R&R) trip to Thailand from serving aboard the USS America (CVA-66).  The Veteran also contends that "there were only a select few [who] were allowed to go to Thailand [and it] would be difficult to verify."  The Board notes that there are no records available documenting the location of his R&R.  During the course of the appeal, the Veteran has not alleged that he touched foot in the Republic of Vietnam or that he was aboard smaller vessels in its inland waterways.  

1.  Presumption of Exposure to Herbicides 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, shall be service connected if manifest to a compensable degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6)(ii); 3.309(e).  
The Veteran has a diagnosis of diabetes mellitus, type II.  Additionally, it has manifested to a degree of at least 10 percent disabling.  Therefore, consideration of presumptive service connection based on exposure to herbicides is for consideration.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a) (6), 3.309 (e) (2016).  
The threshold question for presumptive service connection based on herbicide agent exposure is whether the Veteran was exposed to an herbicide agent in service.  The Veteran's DD-214 shows that he did not serve in the Republic of Vietnam during the Vietnam era or in/near the Korean DMZ from March 1968 to November 1971 nor has he so asserted.  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Regardless of the Veteran's contentions, the RO completed extensive development regarding whether he served in Vietnam or its inland waterways.  

The Veteran served aboard the USS America (CVA-66).  In December 2010, Defense Personnel Records Information Retrieval System (DPRIS) reported that it reviewed the 1970 command history for the USS America.  The history reveals that the USS America departed the Naval Station (NS) in Norfolk, Virginia for a Western Pacific (WESTPAC) deployment on April 10, 1970.  The USS America  conducted Special Operations (SPECOPS) periods on Yankee Station in the Gulf of Tonkin from May 26 to June 15; June 29 to July 13; July 21 to August 3; August 25 to September 17; and October 14 to November 7, 1970.  Further, it showed that the ship made Ports of Call in Subic Bay, the Republic of the Philippines (RP); Hong Kong; Manila, RP; Yokosuka, Japan; and Sydney, Australia.  DPRIS concluded that the USS America history from May 1, 1970, through July 31, 1970, does not document that the ship docked, went up inland waterways, or that personnel stepped foot in Vietnam.  
In December 2010, DPRIS also reported that it reviewed the 1972 command history for the USS America.  The history reveals that the USS America departed Norfolk, Virginia for a Western Pacific deployment on June 5, 1972.  The USS America  conducted SPECOPS periods on Yankee Station in the northern Gulf of Tonkin during the periods of July 12 to 25; August 11 to 27; September 7 to October 7; October 21 to December 1; and December 10 to 26,1972.  During this time period, the USS America made Ports of Call in Subic Bay, Republic of the Philippines (RP); Singapore; and Hong Kong.  The USS America anchored in Hong Kong from December 27, 1972, to January 4, 1973.  DPRIS further noted that it reviewed the deck logs which were obtained from the National Archives and Records Administration (NARA) College Park, Maryland for the USS America for the dates of August 11 to 31 and from September 6 to December 31, 1972.  It concluded that the deck logs concurred with the ship's history and did not document any instance that the USS America (CV-66) anchored or docked in any port in the Republic of Vietnam.  "The USS America (CV-66) conducted her operations in the Gulf of Tonkin during the entire period.  The deck logs do not document any personnel stepping foot in Vietnam."  
Additionally, the 1973 command history for the USS America was reviewed and revealed that the USS America departed Hong Kong after a Port of Call on January 4, 1973, and continued on her WESTPAC deployment which commenced on June 5, 1972, with SPECOPS periods on Yankee Station in the Gulf of Tonkin from January 9 to February 2; and February 12 to 16, 1973.  During this time period, the USS America made Ports of Call in Subic Bay, RP, returning to the in Norfolk, Virginia on March 24, 1973.  The history does not document that the ship docked or personnel stepped foot in Vietnam.  
Lastly, the DPRIS noted that the deck logs for February 1 to 28,1973 was reviewed and revealed that the USS America conducted flight operations in the South China Sea and the Gulf of Tonkin, off the coast of Vietnam during the periods of February 1 to 3 and 11 to 16, 1973.  The deck logs do not document that the ship docked or personnel stepped foot in Vietnam.  
In March 2011, the Department of Veterans Affairs issued a Memorandum on Formal Findings on the Unavailability to Verify In-Country Vietnam Service.  The VA determined that the evidence of record did not establish in-country service for the Veteran.  The VA acknowledged that all procedures to obtain supporting evidence had been correctly followed.
A March 2016 Addendum To Formal Findings Memorandum, concluded that determination was made that evidence of record does not establish herbicide exposure for said Veteran.  The Addendum recounted the findings of the previous memorandum dated in March 2011.  Additionally, it indicated that a March 2016 VARO review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which was updated in February 2016, concluded that the "USS America (CVA-66) is not listed to be eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship."  Further, the addendum noted that on March 4, 2016, the VARO also reviewed the Naval History and Heritage Command under America III (CVA-66) and "there were negative findings that the ship docked, went up inland waterways or personnel stepped afoot in Vietnam."  
In a March 2016 Report of General Information, a MRS contacted the Veteran via phone to obtain additional herbicide exposure details.  The MRS asked the Veteran:
      1.  Did he ever step foot in the shores of Vietnam?
      2.  Did he recall the USS America docking in Vietnam?
3.  Did he recall the USS America going into inland waterways?  

The Veteran answered "no" to all of the above-asked questions.  He added however, that the USS America (CVA-66) was an aircraft carrier.  Further, he informed the MRS that he was aware that the USS America is considered a blue water ship and it is difficult to verify if personnel were exposed to herbicides.  The MRS then informed him since he answered "no" to the questions above the VARO cannot concede herbicide exposure regarding his service aboard the USS America.  The MRS noted that the Veteran acknowledged the information that was provided to him.  

Significantly, the Veteran has not asserted that he was in Vietnam or in its inland waterways.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service due to service in Vietnam or its inland waterways, and presumptive service connection is not warranted on this basis.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6)(iii), (iv); 3.313(a)(2016).  

Additionally, the Veteran does not contend that his diabetes mellitus manifested to a degree of 10 percent within one year of separation from service, or that he experienced chronic or continuous symptomatology during or since active duty service.  In fact, the Veteran reported an onset of diabetes mellitus many years after he separated from serving aboard the USS America.  Therefore, the presumption of service connection for diabetes mellitus, type II as a chronic disease and the provisions governing continuity of symptomatology do not apply.  38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  
2.  Herbicide Exposure in Thailand
Although the Veteran did not serve in Vietnam during the Vietnam Era, VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.5 provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis in locations other than Korea or Vietnam.  Accordingly, the AOJ must follow appropriate steps to verify that the Veteran was actually exposed to herbicides through verification from appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed in 38 C.F.R. § 3.307 (a)(6)(i) can still be established if shown by the facts of the case.  Once exposure to herbicides has been established by the facts of the case, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is for application.  

The Veteran contends that he took a two-day R&R from the USS America and went to Thailand.  In the Report of General Information, dated March 2016, the Veteran informed the Military Research Specialist (MRS) that "the only time he went near the perimeter [was] when he entered the base gates."  The M21-1 provides that when a Veteran asserts he served at a Royal Thai Air Force Base (RTAFB) as an Air Force service member with an MOS that placed him at the base perimeter, herbicide exposure may be conceded.  In this case, the Veteran served in the Navy and did not have an MOS that would put him near the perimeter of a RTAFB, and herbicide exposure may not be conceded on this basis.  If a veteran served at a U. S. Army Base in Thailand and was specifically a member of a military police unit or had a military police MOS, herbicide exposure may be conceded.  The Veteran did not have a MOS related to military police.  
Per the provisions in the M21-1, the RO attempted to obtain the approximate dates, location, and nature of the alleged herbicide exposure.  The Veteran did not specify whether he was at a RTAFB or a U. S. Army Base, and was unable to name the base where he was.  And, regardless of what type of base he was on, he stated that he only crossed the perimeter entering and leaving the base.  Since he was on R&R, did not report having duties that involved being in or around the perimeter, and his MOS was not military police, exposure to herbicides cannot be acknowledged on a facts-found basis.  
Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in Thailand.  
3.  Exposure to Other Chemicals

In his August 2010 claim, the Veteran indicated that he spent almost four years (1969 to 1973) working in the main machinery room aboard the USS America.  He contends that he was exposed to chemicals while working on the ship, that may have caused his diabetes mellitus.  In a June 2011 statement, the Veteran listed the chemicals that he was exposed to the following five substances: Navy special fuel oil (NSFO); Jet propellant fuel (JP4); Lube oils; Red lead primer (lead tetra oxide Pb304); and Zinc chromate primers (ZnCrO(4).  

VA determined that the Veteran's job duties resulted in exposure to the following four substances: Navy Special Fuel Oil, Jet propellant fuel (JP4), red lead primer (lead tetra oxide, Pb304), and Zinc chromate primers (ZnCrO(4)).  A June 2016 a VA examiner reviewed the claims file including the noted research conducted by the MRS regarding the claimed chemical exposure, VA medical records and opined that it is less likely than not that the Veteran's diabetes mellitus, type II is caused by exposure to Navy Special Fuel Oil, Jet propellant fuel, red lead primer and zinc chromate primers.  The examiner stated that exposure to "Navy Special Fuel Oil, Jet propellant fuel, red lead primer and zinc chromate primers are not considered presumptive in the development of diabetes."  The examiner further added that there "there [is] no supporting evidence in the medical records reviewed nor [was] he aware of any scientifically based medical literature that would provide evidence to support" the claim of diabetes mellitus, type II.  

The Board notes that the VA acknowledged exposure the four substances noted above based on the Veteran's duties.  Nonetheless, there is competent medical opinion of record from the June 2016 VA physician, who provided a well-reasoned opinion as to why there was no link between diabetes mellitus and the Veteran's in-service exposure to the four substances noted above  This opinion reflects familiarity with the entire record and is accompanied by rationale referring to actual factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection is not warranted on the basis that the Veteran's diabetes mellitus was related to chemical exposure in service.  

The Veteran's lay theory that his conceded exposure to chemicals caused his diabetes mellitus is not competent and therefore, not probative evidence.  In this case, the record does not show that the Veteran possesses the training, expertise, or skills needed to determine whether chemical exposure caused his diabetes mellitus.  The Board finds the June 2016 VA medical examination most probative.  The examiner thoroughly reviewed the evidence of record and concluded that there is no supporting evidence between the Veteran's diabetes mellitus, type II and the VA conceded chemical exposure.  Further, the examiner noted that he was unaware of any "scientifically based medical literature that would provide evidence to support" such a claim.  

4.  Direct Service Connection
Because the Veteran is not entitled to a presumptive service connection for his diabetes mellitus, type II claim, it does not preclude him from establishing entitlement to service connection for his disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1043 (1994).  
The Veteran's service treatment records (STRs) are negative for any symptoms of, treatment for, or a diagnosis of diabetes mellitus.  In fact, at the February 1973 separation examination and report of medical history, nothing was reported as abnormal, except for a 1/2 inch laceration above the outside of the left eye.  While cognizant that the absence of contemporaneous records is not an absolute bar to a veteran's ability to prove his claim, the Veteran's STRs do not suggest that he had symptoms of or received treatment for diabetes mellitus.  Further, the Veteran has not asserted that his diabetes mellitus is the result of any disease or injury in service, other than his asserted herbicide agent exposure.  Additionally, his post-service treatment records do not indicate that a nexus between his diabetes mellitus and his active service.  Therefore, there is no probative medical or lay evidence to support a relationship between service and the Veteran's diabetes mellitus.  
As there is no competent medical or lay evidence of record to support direct service connection, direct service connection is not warranted.  
In conclusion, the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
B.  Peripheral Neuropathy

The Veteran asserts that he has peripheral neuropathy due to his diabetes mellitus.  Service connection may be established on a secondary basis which requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection for diabetes mellitus has been denied in this decision.  Therefore, service connection on a secondary basis is not warranted.  

The medical evidence of record shows that the Veteran had diabetic foot examinations in July 2010, November 2010, September 2012, March 2014, July 2015 and July 2016.  During the July 2010 examination, the examiner noted that the vascular examination of both feet was abnormal and that the sensation using monofilament was intact in all areas, for both feet.  The examiner noted that decreased vascular exam foot care was discussed and the Veteran was counseled on diabetic foot care education.  

During the November 2010 examination, the examiner noted that the vascular examination was normal and the bilateral feet pulses were palpable.  She noted that the sensation using monofilament was not intact in both feet and that there was diminished sensation on the "ball" of the right foot and the left heel.  She concluded, "normal otherwise."  

Post service treatment records show that in October 2011, that the Veteran was provided with diabetic foot care education.  

During the September 2012 and March 2014 diabetic foot examinations, the examiner noted that the Veteran's foot sensation, using monofilament, "[was] intact in all areas."  The examinations dated in July 2015 and July 2016 indicated the risk level at 0 (normal risk) and noted that the Veteran was educated in the proper care of his feet to avoid injury or infection.  

Although diminished sensation in the feet are symptoms easily observable by a lay person, the Veteran, in this case, is not competent to self-diagnose peripheral neuropathy of the lower extremities.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. at 435 (2011).  However, the specific issue in this case, whether the Veteran has peripheral neuropathy of the bilateral lower extremities, falls outside his knowledge.  Jandreau, 492 F .3d at 1377 n.4.  Determining whether peripheral neuropathy of the lower extremities is present requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Peripheral neuropathy is diagnosed via testing in a clinical setting.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training or skills.  In this case, the Veteran is not competent to self-diagnose peripheral neuropathy of the bilateral lower extremities.  As a result his, lay opinion is not probative. 

The probative evidence of record does not show a diagnosis of peripheral neuropathy of the lower extremities during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities for VA purposes.  The first element of a direct and secondary service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.  

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities to include as secondary to diabetes mellitus, type II is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


